Exhibit 10.1
Penford Corporation
Third Amendment to Second Amended and Restated Credit Agreement
     This Third Amendment to Second Amended and Restated Credit Agreement
(herein, the “Amendment”) is dated July 9, 2009, by and among Penford
Corporation, a Washington corporation (the “Borrower”), the direct and indirect
Subsidiaries of the Borrower from time to time party to the Credit Agreement, as
Guarantors, the several financial institutions signing this Amendment as
Lenders, and Bank of Montreal, a Canadian chartered bank, acting through its
Chicago branch, as Administrative Agent.
Preliminary Statements
     A. The Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Second Amended and Restated Credit Agreement dated
as of October 5, 2006, as previously amended (the “Credit Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.
     B. The Borrower and the Lenders have agreed to make certain amendments to
the Credit Agreement, in each case under the terms and conditions set forth in
this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendments to the Credit Agreement.
     Subject to the satisfaction of the conditions precedent set forth in
Section 2 hereof, the Credit Agreement shall be and hereby is amended as
follows:
     1.1. Sections 1.8(a) and (b) of the Credit Agreement shall be amended to
read as follows:
     Section 1.8. Maturity of Loans. (a) Scheduled Payments of Term Loans. The
Borrower shall repay the entire outstanding principal amount of the Term Loans,
together with accrued and unpaid interest thereon, on December 15, 2009.
     (b) Scheduled Payments of Capital Expansion Loans. The Borrower shall make
principal payments on the Capital Expansion Loans on a pro rata basis in
installments on each date set forth in Column A below, commencing September 30,
2009, with the amount of each such principal installment to equal the U.S.
Dollar Equivalent set forth in Column B below shown opposite of the relevant due
date as set forth in Column A below:

 



--------------------------------------------------------------------------------



 



                        Column B             Scheduled Principal Column A      
Payment on Capital Payment Date       Expansion Loans   09/30/09    
 
  $ 1,000,000     12/15/09    
 
  $ 9,625,000     12/31/09    
 
  $ 1,000,000     03/31/10    
 
  $ 2,000,000     06/30/10    
 
  $ 2,000,000     09/30/10    
 
  $ 2,000,000  

it being agreed that the final payment of both principal and interest not sooner
paid on the Capital Expansion Loans shall be due and payable on November 30,
2010, the final maturity thereof. Each such principal payment shall be allocated
to the Lenders holding the Capital Expansion Loans pro rata based upon their
Capital Expansion Loan Percentages.
     1.2. Sections 1.9(b)(i), (ii), (iii) and (iv) of the Credit Agreement shall
be amended to read as follows:
     (b) Mandatory. (i) (aa) If the Borrower or any Subsidiary shall at any time
or from time to time make or agree to make a Disposition resulting in Net Cash
Proceeds in excess of $500,000 (or the U.S. Dollar Equivalent thereof, if
applicable) individually or on a cumulative basis in any fiscal year of the
Borrower or if the Borrower shall suffer an Event of Loss, the Borrower shall
promptly notify the Administrative Agent of such proposed Disposition or Event
of Loss (including the amount of the estimated Net Cash Proceeds to be received
by the Borrower or such Subsidiary in respect thereof).
     (bb) Promptly upon receipt by the Borrower or such Subsidiary of the Net
Cash Proceeds of any Disposition, the Borrower shall prepay first, the Term
Loans and the principal installment of the Capital Expansion Loans due on
December 15, 2009, in each case until the Term Loans and such principal
installment of the Capital Expansion Loans are paid in full, second to the
remaining principal installments on the Capital Expansion Loans in the inverse
order of maturity until paid in full, and then the Revolving Loans, Swing Loans
and L/C Obligations (or all outstanding Loans and L/C Obligations if an Event of
Default exists) in an aggregate amount equal to 100% of the amount of all such
Net Cash Proceeds, subject to working capital adjustments acceptable to the
Administrative Agent. The amount of each such prepayment shall be applied on a
ratable basis among the relevant outstanding Obligations based on the principal
amounts (in U.S. Dollar Equivalent) thereof.
     (cc) Promptly upon receipt by the Borrower or such Subsidiary of the Net
Cash Proceeds of any Event of Loss, other than any Net Cash Proceeds

-2-



--------------------------------------------------------------------------------



 



required to be used to prepay the indebtedness permitted by Section 8.7(g)
hereof, the Borrower shall prepay first, the Term Loans, the principal
installment of the Capital Expansion Loans due on December 15, 2009, and all
other principal installments due on the Capital Expansion Loans in the inverse
order of maturity, in each case until the Term Loans and the Capital Expansion
Loans are paid in full, and then the Revolving Loans, Swing Loans and L/C
Obligations (or all outstanding Loans and L/C Obligations if an Event of Default
exists) in an aggregate amount equal to 100% of the amount of all such Net Cash
Proceeds. The amount of each such prepayment shall be applied on a ratable basis
among the relevant outstanding Obligations based on the principal amounts (in
the U.S. Dollar Equivalent) thereof.
     (ii) If after the Closing Date the Borrower or any Subsidiary shall issue
new equity securities (whether common or preferred stock or otherwise), other
than equity securities issued in connection with the Borrower’s 2006 Long-Term
Incentive Plan or the exercise of employee stock options, the Borrower shall
promptly notify the Administrative Agent of the estimated Net Cash Proceeds of
such issuance to be received by or for the account of the Borrower or such
Subsidiary in respect thereof. Promptly upon receipt by the Borrower or such
Subsidiary of Net Cash Proceeds of such issuance, the Borrower shall prepay
first, the Term Loans and the principal installment of the Capital Expansion
Loans due on December 15, 2009, until the Term Loans and such principal
installment of the Capital Expansion Loans are paid in full, second to the
remaining principal installments on the Capital Expansion Loans in the inverse
order of maturity until paid in full, and then the Revolving Loans, Swing Loans
and L/C Obligations (or all outstanding Loans and L/C Obligations if an Event of
Default exists), in an aggregate amount equal to 100% of the amount of such Net
Cash Proceeds. The amount of each such prepayment shall be applied on a ratable
basis among the relevant outstanding Obligations based on the principal amounts
(in U.S. Dollar Equivalent) thereof. The Borrower acknowledges that its
performance hereunder shall not limit the rights and remedies of the Lenders for
any breach of Section 8.11 (Maintenance of Subsidiaries) or Section 9.1(i)
(Change of Control) hereof or any other terms of the Loan Documents.
     (iii) If after the Closing Date the Borrower or any Subsidiary shall issue
any Indebtedness for Borrowed Money, other than Indebtedness for Borrowed Money
permitted by Sections 8.7(a) through (f), (h) and (i) hereof, the Borrower shall
promptly notify the Administrative Agent of the estimated Net Cash Proceeds of
such issuance to be received by or for the account of the Borrower or such
Subsidiary in respect thereof. Promptly upon receipt by the Borrower or such
Subsidiary of Net Cash Proceeds of such issuance, the Borrower shall prepay
first, the Term Loans and the principal installment of the Capital Expansion
Loans due on December 15, 2009, until the Term Loans and such principal
installment of the Capital Expansion Loans are paid in full, second to the
remaining principal installments on the Capital Expansion Loans until paid in
full, and then the Revolving Loans, Swing Loans and L/C Obligations (or all
outstanding Loans and L/C Obligations if an Event of Default exists), in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds, provided
that any prepayment made with Net

-3-



--------------------------------------------------------------------------------



 



Cash Proceeds of any Indebtedness for Borrowed Money permitted by Section 8.7(g)
shall be applied to the remaining amortization payments on the Capital Expansion
Loans in the reverse order of maturity. The amount of each such prepayment shall
be applied on a ratable basis among the relevant outstanding Obligations based
on the principal amounts (in U.S. Dollar Equivalent) thereof. The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Lenders for any breach of Section 8.7 hereof or any other terms
of the Loan Documents.
     (iv) Within 90 days after the close of each fiscal year of the Borrower,
beginning with the fiscal year ending August 31, 2009, the Borrower shall prepay
first, the Capital Expansion Loans until the Capital Expansion Loans are paid in
full and then the Revolving Loans, Swing Loans and L/C Obligations (or all
outstanding Loans and L/C Obligations if an Event of Default exists), by an
amount equal to 75% of Excess Cash Flow of the Borrower and its Subsidiaries for
fiscal year. The amount of each such prepayment shall be applied on a ratable
basis among the relevant outstanding Obligations based on the principal amounts
(in U.S. Dollar Equivalent) thereof. Each prepayment of the Capital Expansion
Loans made pursuant to this subsection (iv) shall be applied to the principal
installments of the Capital Expansion Loans in the inverse order of maturity.
     1.3. Section 1.9(e) of the Credit Agreement shall be amended to read as
follows:
     (e) Intentionally omitted.
     1.4. The definitions of the following terms appearing in Section 5.1 of the
Credit Agreement shall be amended to read as follows:
     “EBITDA” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period, plus (minus) any non-cash losses
(gains) but only to the extent such losses (gains) have not become a cash loss
(or gain), plus non-cash stock compensation charges incurred in such period,
minus (d) the aggregate amount of all insurance proceeds, including business
interruption insurance proceeds, received by the Borrower and its Subsidiaries
during such fiscal quarter as a result of the flooding of the Borrower’s
facilities in Cedar Rapids, that commenced during the month of June 2008 (the
“June 2008 Flood”) to the extent included in Net Income, plus (e) the aggregate
amount of all severance charges incurred by the Borrower in such fiscal
quarters, provided the aggregate amount of such charges that are added to EBITDA
pursuant to this clause (e) shall not exceed $2,500,000 during the term of this
Agreement, plus (f) the amount of all non-cash charges incurred as a result of
the accounting treatment of interest rate hedging arrangements, minus (g) the
amount of all non-cash gains resulting from the accounting treatment of interest
rate hedging arrangements.

-4-



--------------------------------------------------------------------------------



 



     “Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal (excluding the scheduled principal installments
on the Capital Expansion Loans and the Term Loans due on December 15, 2009) paid
in cash during such period with respect to Indebtedness for Borrowed Money of
the Borrower and its Subsidiaries plus (b) Interest Expense paid in cash for
such period plus (c) all Restricted Payments made by the Borrower during such
period in cash, plus (d) federal, state, and local income taxes paid or payable
by the Borrower and its Subsidiaries in cash during such period, minus (d) all
federal, state, and local income tax refunds received by the Borrower and its
Subsidiaries in cash during such period.
     “L/C Sublimit” means $1,500,000 as reduced pursuant to the terms hereof;
provided, however that the L/C Sublimit may not be used for Letters of Credit
issued for the benefit of Subsidiaries organized under the laws of the
Commonwealth of Australia.
     “Revolving Credit Termination Date” means November 30, 2010, or such
earlier date on which the Revolving Credit Commitments are terminated in whole
pursuant to Section 1.13, 9.2 or 9.3 hereof.
     “Swing Line Sublimit” means $1,000,000, as reduced pursuant to the terms
hereof.
     1.5. The table appearing in the definition of the term “Applicable Margin”
appearing in Section 5.1 of the Credit Agreement shall be replaced with the
following table:

                                              Applicable Margin for   Applicable
Margin for   Applicable Margin         Total Funded Debt   Base Rate Loans and  
Eurocurrency Loans   for Revolving Credit         Ratio for Such   Reimbursement
  and Letter of credit Fee   Commitment Fee Level   Pricing Date   Obligations
shall be:   Shall Be:   Shall Be: III  
Greater than 4.00 to 1.0
    4.00 %     5.00 %     0.75 % II  
Less than or equal to 4.00 to 1.0, but greater than 3.00 to 1.0
    3.50 %     4.50 %     0.75 %   I    
Less than or equal to 3.0
    3.00 %     4.00 %     0.50 %

Until the date on which the Administrative Agent is in receipt of the Borrower’s
financial statements for the fiscal quarter ending August 31, 2009, the
Applicable Margin shall be the rates per annum shown opposite Level III in the
table above.
     1.6. Section 7.1 of the Credit Agreement shall be amended by replacing the
period appearing at the end of subsection (f) thereof with “; and” and by adding
the following provision thereto as subsection (g) thereof:

-5-



--------------------------------------------------------------------------------



 



     (g) in the case of a Borrowing of Revolving Loans that would cause the
aggregate principal amount of all outstanding Revolving Loans and L/C
Obligations to exceed $52,500,000, the Required Lenders shall have given their
prior written consent to such Borrowing.
     1.7. Section 8.5 of the Credit Agreement shall be amended by replacing the
period appearing at the end of subsection (l) thereof with a semi-colon and by
adding the following provisions thereto as subsections (m), (n), (o) and
(p) thereof:
     (m) as soon as available, and in any event within twenty (20) days after
the close of each of month that is not the last month of a fiscal quarter of the
Borrower, a copy of the management-prepared consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the last day of such
month and the consolidated and consolidating statements of income, retained
earnings, and cash flows of the Borrower and its Subsidiaries for the month and
for the fiscal year to date period then ended, each in reasonable detail showing
in comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent;
     (n) as soon as available, and in any event within thirty (30) days after
the close of each fiscal quarter of the Borrower other than the final fiscal
quarter of the Borrower’s fiscal year, a copy of the management-prepared
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated and
consolidating statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the fiscal quarter and for the fiscal year to
date period then ended, each in reasonable detail showing in comparative form
the figures for the corresponding date and period in the previous fiscal year,
prepared by the Borrower in accordance with GAAP (subject to the absence of
footnote disclosures and year end audit adjustments) and certified to by its
chief financial officer or another officer of the Borrower acceptable to the
Administrative Agent;
     (o) as soon as available, and in any event within forty-five (45) days
after the close of the Borrower’s fiscal year, a copy of the management-prepared
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of such fiscal year and the consolidated and
consolidating statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous fiscal year, prepared by the Borrower in accordance with
GAAP (subject to the absence of footnote disclosures and year end audit
adjustments) and certified to by its chief financial officer or another officer
of the Borrower acceptable to the Administrative Agent; and
     (p) no later than the third Business Day of each week (beginning July 15,
2009), the Borrower shall provide to the Administrative Agent and the Lenders a

-6-



--------------------------------------------------------------------------------



 



13-week cash flow forecast showing projected cash receipts and cash
disbursements of the Borrower over the following 13-week period, together with a
reconciliation of actual cash receipts and cash disbursements of the Borrower
from the prior week against the cash flow forecast previously furnished to the
Administrative Agent and the Lenders (and showing any deviations on a cumulative
basis), prepared by the Borrower and in form and substance, and with such
detail, as the Administrative Agent may request.
     1.8. Section 8.7 of the Credit Agreement shall be amended to read as
follows:
Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness for Borrowed Money, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise assure a creditor of
another against loss, or apply for or become liable to the issuer of a letter of
credit which supports an obligation of another, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:
     (a) the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Borrower and its Subsidiaries owing to the
Administrative Agent or the Lenders (and their Affiliates);
     (b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $2,000,000 (or the
Australian Dollar Equivalent or NZ Dollar Equivalent) in the aggregate at any
one time outstanding;
     (c) obligations of the Borrower arising out of interest rate and foreign
currency, hedging agreements entered into with financial institutions in the
ordinary course of business and not for speculative purposes;
     (d) endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
     (e) indebtedness from time to time owing by Penford Holdings and its
Subsidiaries to the Borrower in an aggregate principal amount not to exceed
US$9,600,000 and indebtedness from time to time owing by Penford Holdings and
its Subsidiaries to the Borrower in an aggregate principal amount not to exceed
AUS$32,000,000;
     (f) indebtedness from time to time owing by any Subsidiary other than
Penford Holdings and its Subsidiaries to the Borrower (the “Intercompany
Indebtedness”);

-7-



--------------------------------------------------------------------------------



 



     (g) unsecured indebtedness of the Borrower’s Subsidiaries to the Iowa
Department of Economic Development in an amount not to exceed $2,000,000 in the
aggregate at any one time outstanding;
     (h) unsecured indebtedness of the Borrower not otherwise permitted by this
Section in an amount not to exceed $500,000 in the aggregate at any one time
outstanding; and
     (i) unsecured indebtedness of the Borrower’s Foreign Subsidiaries in an
aggregate principal amount not to exceed $3,000,000 (or the Australian Dollar
Equivalent thereof or New Zealand Dollar Equivalent thereof) at any time.
     1.9. Section 8.9(g)(ii) of the Credit Agreement shall be amended by
replacing the figure “$25,000,000” appearing therein with the figure “$100,000”.
     1.10. Section 8.9(h) of the Credit Agreement shall be amended to read as
follows:
     (h) intentionally omitted;
     1.11. Section 8.9(j) of the Credit Agreement shall be amended by replacing
the figure “$20,000,000” appearing therein with the figure “$15,000,000”.
     1.12. Section 8.12 of the Credit Agreement shall be amended to read as
follows:
     Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same (collectively, the “Restricted Payments”); provided, however,
that the foregoing shall not operate to prevent the making of dividends or
distributions by any Wholly-owned Subsidiary of the Borrower to its parent
corporation.
     1.13. Effective as of May 31, 2009, Section 8.22 of the Credit Agreement
has been amended to read as follows:
     Section 8.22. Financial Covenants. (a) Intentionally omitted.
     (b) Fixed Charge Coverage Ratio. As of the last day of each period
specified below, the Borrower shall maintain a ratio of (a) EBITDA for each
period specified below to (b) Fixed Charges for the same period of not less than
the ratio set forth below opposite such period:

-8-



--------------------------------------------------------------------------------



 



              Fixed Charge Coverage     Ratio shall not be Less Period   than
Three months ending November 30, 2009
    1.25 to 1.0  
 
       
Six months ending February 28, 2010
    1.25 to 1.0  
 
       
Nine months ending May 31, 2010
    1.35 to 1.0  
 
       
Twelve moths ending August 31, 2010
    1.50 to 1.0  

     (c) Tangible Net Worth. The Borrower shall maintain at all times Tangible
Net Worth in an amount not less than $97,000,000 minus an amount acceptable to
the Administrative Agent to reflect any reduction in the Borrower’s Tangible Net
Worth attributable to the sale or other disposition of the capital stock or
assets of Penford Holdings or any of its Subsidiaries.
     (d) Capital Expenditures. The Borrower shall not, nor shall it permit any
of its Domestic Subsidiaries to, incur Capital Expenditures (but excluding
Capital Expenditures incurred on or prior to August 31, 2009, in connection with
the repair, restoration or replacement of Property damaged or destroyed as a
result of the flooding of the Borrower’s facilities in Cedar Rapids, Iowa during
the month of June, 2008, that the Borrower reasonably believes are covered by
insurance, for which at the time such expenditure is incurred the Borrower has
made or reasonably expects to make a written claim under the applicable
insurance policy and which claim has not been denied by the insurer) in excess
of the aggregate amount of $6,500,000 in any fiscal year of the Borrower. The
Borrower shall not permit Penford Holdings and its Subsidiaries to incur Capital
Expenditures in excess of the aggregate amount of $1,500,000 (or the Australian
Dollar Equivalent or NZ Dollar Equivalent) in any fiscal year of the Borrower,
     (e) Minimum EBITDA. The Borrower shall have EBITDA for each period
described below in an amount not less than the amount set forth below opposite
such period:

-9-



--------------------------------------------------------------------------------



 



              EBITDA shall not be Less Period   than
Three months ended May 31, 2009
  -$ 5,000,000  
 
       
Three months ending August 31, 2009
  $ 1,000,000  
 
       
Six months ending November 30, 2009
  $ 6,000,000  
 
       
Nine months ending February 28, 2010
  $ 10,000,000  
 
       
Twelve moths ending May 31, 2010
  $ 16,000,000  
 
       
Twelve moths ending August 31, 2010
  $ 23,000,000  

     1.14. Schedule I attached to the form of Compliance Certificate attached to
the Credit Agreement as Exhibit E shall be replaced by Schedule I attached to
this Amendment.
     1.15. No later than September 15, 2009 (or such later date as may be
acceptable to the Administrative Agent) the Borrower shall deliver, or cause to
be delivered, to the Administrative Agent a date-down endorsement to each of the
title insurance policies insuring the Mortgages which shall be acceptable in
form and substance to the Administrative Agent, as soon as practicable. The
Borrower agrees that its failure to comply with the requirements of this Section
will constitute an Event of Default under Section 9.1(b) of the Credit
Agreement.
Section 2. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     2.1. The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
     2.2. Each of the representations and warranties set forth in Section 6 of
the Credit Agreement shall be true and correct in all material respects, except
that the representations and warranties made (a) with respect to the Credit
Agreement, shall be deemed to refer to the Credit Agreement as amended by this
Amendment and (b) under Section 6.5 of the Credit Agreement, shall be deemed to
refer to the most recent financial statements of the Borrower delivered to the
Lenders.

-10-



--------------------------------------------------------------------------------



 



     2.3. Upon giving effect to this Amendment, (a) the Borrower shall be in
full compliance with all of the terms and conditions of the Loan Documents and
(b) no Default or Event of Default shall have occurred and be continuing
thereunder or shall result after giving effect to this Amendment.
     2.4. The Administrative Agent shall have received from the Borrower all
fees that the Borrower has agreed to pay to the Administrative Agent for its own
account and for the account of the Lenders, including Bank of Montreal.
     2.5. The Borrower shall have paid, or reimbursed the Administrative Agent,
for all legal fees and expenses incurred by the Administrative Agent in
connection with this Amendment and the transactions contemplated hereby for
which an invoice has been submitted.
     2.6. The Administrative Agent shall have received a copy of the Borrower’s
2006 Long-Term Incentive Plan, and all amendments thereto, certified as true,
correct and complete by the Borrower’s secretary or assistant secretary.
Section 3. Representations.
     In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof, and after
giving effect to the amendments called for hereby, the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except that for purposes of
this paragraph the representations contained in Section 6.5 shall be deemed to
refer to the most recent financial statements of the Borrower delivered to the
Lenders) and after giving effect to this Amendment (a) the Borrower is in
compliance with all of the terms and conditions of the Loan Documents and (b) no
Default or Event of Default exists under the Credit Agreement or shall result
after giving effect to this Amendment.
Section 4. Miscellaneous.
     4.1. The Borrower and the Guarantors heretofore executed and delivered to
the Administrative Agent and the Lenders the Collateral Documents to which it is
a party. Each of the Borrower and the Guarantors hereby acknowledges and agrees
that the Liens created and provided for by the Collateral Documents to which it
is a party continue to secure, among other things, the indebtedness, obligations
and liabilities described therein; and the Collateral Documents to which it is a
party and the rights and remedies of the Administrative Agent and the Lenders
thereunder, the obligations of the Borrower and the Guarantors thereunder, and
the Liens created and provided for thereunder remain in full force and effect
and shall not be affected, impaired or discharged hereby. Nothing herein
contained shall in any manner affect or impair the priority of the Liens created
and provided for by the Collateral Documents to which it is a party as to the
indebtedness, obligations and liabilities which would be secured thereby prior
to giving effect to this Amendment.
     4.2. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this

-11-



--------------------------------------------------------------------------------



 



specific Amendment need not be made in the Credit Agreement, the other Loan
Documents, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
     4.3. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of Illinois.
     4.4. The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the credit
facilities and the preparation, execution and delivery of this Amendment, and
the documents and transactions contemplated hereby, including the reasonable
fees and expenses of counsel for the Administrative Agent with respect to the
foregoing.
[Remainder of Page Intentionally Left Blank]

-12-



--------------------------------------------------------------------------------



 



This Third Amendment to Second Amended and Restated Credit Agreement is entered
into as of the date and year first above written.

            “Borrower”

Penford Corporation
      By           Name          Title          “Guarantors”

Penford Products Co.
      By           Name          Title       

Penford Corporation
Signature Page to Third Amendment
to Second Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date and year last above written.

            “Lenders”

Bank of Montreal, in its individual capacity as a
    Lender, as L/C Issuer, and as Administrative Agent
      By           Name          Title          U.S. Bank National Association
      By           Name          Title          Bank of America National
Association, as
   Successor By Merger to LaSalle Bank National
   Association
      By           Name          Title       

Penford Corporation
Signature Page to Third Amendment
to Second Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



            Cooperative Centrale
   Raiffeisen-Boerenleenbank B.A.,
   “Rabobank Nederland,” New York Branch
      By           Name          Title                By           Name         
Title          Australia and New Zealand Banking Group
   Limited
      By           Name          Title       

Penford Corporation
Signature Page to Third Amendment
to Second Amended and Restated Credit Agreement





--------------------------------------------------------------------------------



 



Schedule I
to Compliance Certificate
Penford Corporation
Compliance Calculations
for Second Amended and Restated Credit Agreement
dated as of October 5, 2006, as amended
Calculations as of                                         ,
                    

                  A.   Fixed Charge Coverage Ratio (Section 8.22(b))            
   
 
            1.  
Net Income for past ___ quarters
  $            
 
               
 
            2.  
Interest Expense for past ___ quarters
  $            
 
               
 
            3.  
Income taxes for past ___ quarters
  $            
 
               
 
            4.  
Depreciation and Amortization Expense for past quarters
  $            
 
               
 
            5.  
Non-cash Loss (Gain) realized on sale/disposition of assets for past ___
quarters [Loss shall be identified by a positive number; Gains shall be
identified by a negative number]
  $            
 
             
 
            6.  
Non-cash stock compensation charges for past ___ quarters
  $            
 
               
 
            7.  
Severance charges for past ___ quarters
  $            
 
               
 
            8.  
Non-cash interest rate hedge charges for past ___ quarters
  $            
 
               
 
            9.  
Non-cash interest rate hedge gains for past ___ quarters
  $            
 
               
 
            10.  
Sum of Lines A1, A2, A3, A4, A5, A6, A7 and A8 minus Line A9
  $            
 
               
 
            11.  
Flood-related insurance proceeds received (applies only after November 30, 2008)
for past ___ quarters
  $            
 
               
 
            12.  
Line A10 minus A11 (“EBITDA”)
  $            
 
               
 
            13.  
Principal payments made in cash
  $            
 
               
 
            14.  
Interest Expense paid in cash
  $            
 
               
 
            15.  
Restricted Payments made in cash
  $            
 
               
 
            16.  
Income taxes paid in cash
  $            
 
       





--------------------------------------------------------------------------------



 



                      17.  
Income tax refunds received in cash
  $            
 
               
 
            18.  
Sum of Lines A13, A14, A15 and A16 minus Line A17
  $            
 
               
 
            19.  
Ratio of Line A12 to Line A18
            :1.0          
 
            20.  
Line A19 ratio must not be less than
            :1.0          
 
            21.  
The Borrower is in compliance (circle yes or no)
  yes/no        
 
        C.   Tangible Net Worth (Section 8.22(c))                
 
            1.  
Net Worth
  $            
 
               
 
            2.  
Intangible Assets
  $            
 
               
 
            3.  
Write-up of assets
  $            
 
               
 
            4.  
Adjustment for sale of Penford Holdings
  $            
 
               
 
            5.  
Line C1 minus the sum of Lines C2, C3 and C4
  $            
 
               
 
            6.  
Line C5 must not be less than
  $            
 
               
 
            7.  
The Borrower is in compliance (circle yes or no)
  yes/no        
 
        D.   Capital Expenditures (Section 8.22(d))                
 
            1.  
Year-to-date Capital Expenditures of the Borrower and its Domestic Subsidiaries
(net of permitted exclusions)
  $            
 
               
 
            2.  
Maximum permitted amount
  $ 6,500,000          
 
            3.  
The Borrower is in compliance (circle yes or no)
  yes/no        
 
            4.  
Year-to-date Capital Expenditures of Penford Holdings and its Subsidiaries
  $            
 
               
 
            5.  
Maximum permitted amount
  $ 1,500,000          
 
            6.  
The Borrower is in compliance (circle yes or no)
  yes/no        
 
        E.   Minimum EBITDA(Section 8.22(e))                
 
            1.  
EBITDA for _-month period ended
  $            
 
               
 
            2.  
Minimum required amount
  $            
 
               
 
            3.  
The Borrower is in compliance (circle yes or no)
  yes/no        
 
        F.   Pricing Grid                
 
            1.  
Total Funded Debt Ratio
          to 1        
 
            2.  
Pricing Level
               
 
       

-2-